UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1229



CAROLYN M. HOLT,

                                              Plaintiff - Appellant,

          versus


EDWARD P. CAMUS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
99-532-PJM)


Submitted:   July 13, 2000                 Decided:    July 19, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carolyn M. Holt, Appellant Pro Se.     Bruce L. Marcus, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carolyn M. Holt appeals the district court’s orders dismissing

two claims and granting summary judgment in favor of the Defendant

on the third claim in this diversity civil action for defamation

and related claims.   We have reviewed the record and the district

court’s opinion and find no reversible error.    Accordingly, we af-

firm on the reasoning of the district court.     See Holt v. Camus,

No. CA-99-532-PJM (D. Md. Oct. 5, 1999; Feb. 1, 2000).*     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s orders are marked as “filed”
on October 4, 1999, and January 31, 2000, respectively, the
district court’s records show that they were entered on the docket
sheet on October 5, 1999, and February 1, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2